Citation Nr: 1645696	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-24 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for traumatic brain injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel







INTRODUCTION

The Veteran had active duty service from June 1980 to October 1980, from November 1990 to June 1991, and from March 2003 to November 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) rating decision in January 2010. 

The January 2010 rating decision inter alia, (1) granted service connection for widespread arthralgia of unknown etiology, evaluated at 10 percent, effective February 5, 2009, (2) denied service connection for traumatic brain injury with dizziness and nausea, (3) denied service connection for migraine headaches, and (4) found entitlement to a schedular 100 percent service-connected evaluation to be moot.  The Veteran appealed the issue of service connection for traumatic brain injury.

In his September 2011 VA Form 9, the Veteran requested a Travel Board hearing before the Board.  In a subsequent September 2011 statement, he changed his request to a videoconference hearing before the Board.  In a November 2016 statement he withdrew the hearing request.


FINDINGS OF FACT

In a written statement received in November 2016, the Veteran withdrew his appeal seeking service connection for traumatic brain injury.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claim seeking service connection for traumatic brain injury; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Given the Veteran's expression of intent to withdraw his appeal seeking service connection for traumatic brain injury, there is no need to discuss the impact of the VCAA because any VCAA-mandated notice or duty to assist omission is harmless. 

Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 7104, the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204(c). 

By a statement received in November 2016, the Veteran withdrew his appeal seeking service connection for traumatic brain injury.  Hence, there remain no allegations of error in fact or law for appellate consideration and, accordingly, the appeal must be dismissed.


ORDER

The appeal seeking service connection for traumatic brain injury is dismissed.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


